100 S.E.2d 218 (1957)
247 N.C. 115
CAROLINA WOOD TURNING COMPANY, a Corporation,
v.
Jess WIGGINS, Cecil Weich, Fred J. Hall, Neal J. Proctor, Horace Birchfield, Albert Jenkins, George Cline, Andy Cline, Olin L. Proctor, Clint Burnett, Odis Birchfield and all other members of Local No. 251, of the United Furniture Workers of America, and any other persons unknown to this plaintiff to whom this action may become known.
No. 31.
Supreme Court of North Carolina.
November 6, 1957.
*220 Robert S. Cahoon, Greensboro, Martin Raphael, New York City, for respondents-appellant.
William Medford, Waynesville, Robert Leatherwood, III, Bryson City, for petitioner-appellee.
DENNY, Justice.
In a proceeding in which a judge of the superior court has adjudged a party guilty of contempt for disobedience of the court's order and the contempt was not committed in the immediate presence of the court, an appeal lies from the judgment entered. However, in such a proceeding, the findings of fact by the judge are conclusive and not reviewable on appeal, if supported by any competent evidence. Royal Cotton Mill Co. v. Textile Workers Union, 234 N.C. 545, 67 S.E.2d 755; Bank of Zebulon v. Chamblee, 188 N.C. 417, 124 S.E. 741; In re Fountain, 182 N.C. 49, 108 S.E. 342, 18 A.L.R. 208; Flack v. Flack, 180 N.C. 594, 105 S.E. 268; In re Parker, 177 N.C. 463, 99 S.E. 342; Green v. Green, 130 N.C. 578, 41 S.E. 784; Young v. Rollins, 90 N.C. 125.
We have carefully examined the record in this cause, and the findings of the court below are supported by competent evidence and such findings support the judgment.
Furthermore, the punishment imposed does not exceed that provided by law. G.S. § 5-4. Hence, the judgment is affirmed. Erwin Mills v. Textile Workers Union, 235 N.C. 107, 68 S.E.2d 813; Royal Cotton Mill Co. v. Textile Workers Union, supra; Hart Cotton Mills v. Abrams, 231 N.C. 431, 57 S.E.2d 803; Safie Manufacturing Co. v. Arnold, 228 N.C. 375, 45 S.E.2d 577, and cited cases.
Affirmed.